EXECUTION COPY
 



 
PLEDGE AGREEMENT
 
Dated as of June 14, 2007
 
From
 
The Pledgors referred to herein
 
as Pledgors
 
to
 
Citibank, N.A.
 
as Agent
 
 

--------------------------------------------------------------------------------


 
TABLE  OF  CONTENTS
 

Section  
Page
     
Section 1.
Definitions
3
     
Section 2.
Grant of Security
5
     
Section 3.
Security for Obligations
6
     
Section 4.
Pledgors Remain Liable
6
     
Section 5.
Delivery and Control of Security Collateral
6
     
Section 6.
Representations and Warranties
7
     
Section 7.
Further Assurances
8
     
Section 8.
Post-Closing Changes
9
     
Section 9.
Voting Rights; Dividends; Etc.
9
     
Section 10.
Transfers and Other Liens; Additional Shares
10
     
Section 11.
Agent Appointed Attorney-in-Fact
10
     
Section 12.
Agent May Perform
11
     
Section 13.
Remedies
11
     
Section 14.
Indemnity and Expenses
12
     
Section 15.
Amendments; Waivers; Additional Pledgors; Etc.
13
     
Section 16.
Notices, Etc.
13
     
Section 17.
Continuing Security Interest; Assignments Under the Credit Agreement
14
     
Section 18.
Release; Termination
14
     
Section 19.
Execution in Counterparts
15
     
Section 20.
Governing Law
15
     
Section 21.
Amendment and Restatement
15




--------------------------------------------------------------------------------




Schedules
         
Schedule I
-
Type Of Organization, Jurisdiction Of Organization and Organizational
Identification Number
     
Schedule II
-
Pledged Equity
     
Schedule III
-
Changes in Name, Etc.
     
Exhibit
         
Exhibit A
-
Form of Pledge Agreement Supplement

 
2

--------------------------------------------------------------------------------



PLEDGE AGREEMENT
 
PLEDGE AGREEMENT dated as of June 14, 2007 made by Chemtura Corporation, a
Delaware corporation (the “Borrower”), the other Persons listed on the signature
pages hereof and the Additional Pledgors (as defined in Section 15) (the
Borrower, the Persons so listed and the Additional Pledgors being, collectively,
the “Pledgors”), to Citibank, N.A., as Agent (as such term is defined in the
Credit Agreement (as hereinafter defined)). Capitalized terms defined in the
Credit Agreement and not otherwise defined in Section 1 of this Agreement are
used in this Agreement as defined in the Credit Agreement.
 
PRELIMINARY STATEMENTS.
 
(1) The Borrower has entered into a Credit Agreement dated as of July 1, 2005
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lenders and the Agent.
 
(2) The Security Period commenced on May 15, 2007, and pursuant to Section
5.01(j) of the Credit Agreement, the Pledgors are entering into this Agreement
in order to grant to the Agent for the ratable benefit of the Secured Parties a
security interest in the Collateral.
 
(3) Each Pledgor is the owner of the shares of stock or other Equity Interests
set forth opposite such Pledgor’s name on and as otherwise described in Part I
of Schedule II hereto and issued by the Persons identified as an “Issuer”
therein (the “Initial Pledged Equity”).
 
(4) Each Pledgor has derived or will derive substantial direct and indirect
benefit from the transactions contemplated by the Loan Documents.
 
NOW, THEREFORE, in consideration of the premises, each Pledgor hereby agrees
with the Agent for the ratable benefit of the Secured Parties as follows:
 
Section 1. Definitions
 
Unless otherwise defined in this Agreement or in the Credit Agreement, terms
defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Borrower” shall have the meaning specified in the recital of parties to this
Agreement.
 
3

--------------------------------------------------------------------------------


 
“Collateral” shall have the meaning specified in Section 2.
 
“Credit Agreement” shall have the meaning specified in the preliminary
statements hereto.
 
“Dividends” shall mean all dividends, including without limitation:
 
(A) dividends and other distributions paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Security Collateral,
 
(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus and
 
(C) cash paid, payable or otherwise distributed in redemption of, or in exchange
for, any Security Collateral.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person.
 
“Initial Pledged Equity” shall have the meaning specified in the preliminary
statements hereto.
 
“Obligations” shall mean and include, as to any Pledgor, all of the following:
 
(ii) all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the Credit Agreement,
whether or not a claim for post-petition interest is allowed in any such
proceeding), reimbursement obligations under Letters of Credit, fees, costs and
indemnities) of such Pledgor and each other Pledgor to the Secured Parties,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Loan Documents and the due
performance and compliance by such Pledgor and each other Pledgor with all of
the terms, conditions and agreements contained in the Credit Agreement and in
such other Loan Documents;
 
(iii) any and all sums advanced by the Agent in order to preserve the Collateral
or preserve its security interest in the Collateral;
 
(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Pledgor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Agent of its rights hereunder, together with reasonable attorneys’ fees and
court costs; and
 
4

--------------------------------------------------------------------------------


 
(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 15 of this Agreement;
 
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
 
“Pledged Equity” shall have the meaning specified in Section 2(a)(ii).
 
“Pledgors” shall have the meaning specified in the recital of Parties to this
Agreement.
 
“Secured Parties” shall mean the Lenders and the Agent.
 
“Secured Obligations” shall have the meaning specified in Section 3.
 
“Security Collateral” shall have the meaning specified in Section 2(a).
 
Section 2. Grant of Security. Each Pledgor hereby grants to the Agent, for the
equal and ratable benefit of the Secured Parties, a security interest in such
Pledgor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by such Pledgor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”):
 
(a) the following (the “Security Collateral”):
 
(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all Dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity;
 
(ii) all additional shares of stock and other Equity Interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by such Pledgor in any manner (such shares and other Equity Interests,
together with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other Equity
Interests, and all Dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests; and
 
(b) all proceeds of, collateral for and supporting obligations relating to, any
and all of the Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
clause (a) of this Section 2 and this clause (b)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the Agent
is the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral and (B) cash;
 
5

--------------------------------------------------------------------------------


 
provided, however, that Collateral shall not include, and the security interest
granted under this Agreement shall not attach to, more than 66% of the Equity
Interests in a CFC or a CFC Holdco.
 
Section 3. Security for Obligations. This Agreement secures, in the case of each
Pledgor, the payment of all Obligations of such Pledgor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
 
Section 4. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Pledgor shall remain liable under the contracts and
agreements included in such Pledgor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Agent of any of
the rights hereunder shall not release any Pledgor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Loan Document, nor shall any Secured Party be obligated to perform any of
the obligations or duties of any Pledgor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
 
Section 5. Delivery and Control of Security Collateral. (a)  All certificates or
instruments representing or evidencing Collateral shall be delivered to and held
by or on behalf of the Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Agent. The Agent shall have the right, at any time while an
Event of Default is continuing and without notice to any Pledgor, to transfer to
or to register in the name of the Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in
Section 9(a). In addition, the Agent shall have the right, at any time while an
Event of Default is continuing, to exchange certificates or instruments
representing or evidencing Security Collateral for certificates or instruments
of smaller or larger denominations.
 
(b) With respect to any Security Collateral in which any Pledgor has any right,
title or interest and that constitutes an uncertificated security, upon the
request of the Agent during an Event of Default, such Pledgor will cause the
issuer thereof either (i) to register the Agent as the registered owner of such
security or (ii) to agree in an authenticated record with such Pledgor and the
Agent that such issuer will comply with instructions with respect to such
security originated by the Agent without further consent of such Pledgor, such
authenticated record to be in form and substance reasonably satisfactory to the
Agent.
 
(c) With respect to any Security Collateral in which any Pledgor has any right,
title or interest and that is not an uncertificated security, upon the request
of the Agent upon the occurrence and during the continuance of an Event of
Default, such Pledgor will notify each such issuer of Pledged Equity that such
Pledged Equity is subject to the security interest granted hereunder.
 
6

--------------------------------------------------------------------------------


 
Section 6. Representations and Warranties. Each Pledgor represents and warrants
as follows:
 
(a) Such Pledgor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto. The information set forth in
Schedule I hereto with respect to such Pledgor is true and accurate in all
respects. Such Pledgor has not previously changed its name, type of
organization, jurisdiction of organization or organizational identification
number during the past year from those set forth in Schedule I hereto except as
disclosed in Schedule III hereto.
 
(b) All Security Collateral consisting of certificated securities has been
delivered to the Agent.
 
(c) Such Pledgor is the legal and beneficial owner of the Collateral of such
Pledgor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement or permitted under the Loan
Documents. No effective financing statement or other instrument similar in
effect covering all or any part of such Collateral or listing such Pledgor or
any trade name of such Pledgor as debtor with respect to such Collateral is on
file in any recording office, except such as may have been filed in favor of the
Agent relating to the Loan Documents.
 
(d) To the extent applicable, the Pledged Equity pledged by such Pledgor
hereunder has been duly authorized and validly issued and is fully paid and
non-assessable.
 
(e) The Initial Pledged Equity pledged by such Pledgor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.
 
(f) As of the date hereof, all filings and other actions (including without
limitation, actions necessary to obtain control of Collateral as provided in
Section 9-106 of the UCC) necessary to perfect the security interest in the
Collateral of such Pledgor created under this Agreement have been duly made or
taken and are in full force and effect, and this Agreement creates in favor of
the Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected first priority security interest in the
Collateral of such Pledgor, securing the payment of the Secured Obligations.
 
(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Pledgor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Pledgor, (ii) the perfection or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect, and the actions described in Section 5 with respect to Security
Collateral, which actions have been taken and are in full force and effect or
(iii) the exercise by the Agent of its voting or other rights provided for in
this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Security Collateral by laws affecting the offering and sale of
securities generally.
 
7

--------------------------------------------------------------------------------


 
Section 7. Further Assurances. (a) Each Pledgor agrees that from time to time,
at the expense of such Pledgor:
 
(i) such Pledgor will file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Agent may request, in order to perfect and preserve the
security interest in the Collateral granted or purported to be granted by such
Pledgor hereunder;
 
(ii) such Pledgor will promptly execute and deliver, or otherwise authenticate,
all further instruments and documents, and take all further action that may be
necessary or desirable, and that the Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Pledgor hereunder or to enable the Agent to exercise and enforce
its rights and remedies hereunder with respect to any Pledged Equity of such
Pledgor. Without limiting the generality of the foregoing, each Pledgor will
promptly with respect to Pledged Equity of such Pledgor: (A) deliver and pledge
to the Agent for benefit of the Secured Parties certificates representing
Security Collateral that constitutes certificated securities, accompanied by
undated stock or bond powers executed in blank; provided, however, that such
Pledgor shall have thirty days from the date hereof (or such longer period as
may be agreed by the Agent) to deliver to the Agent certificates representing
foreign Security Collateral that constitutes certificated securities; (B) take
all action necessary to ensure that the Agent has control of Collateral
consisting of investment property as provided in Section 9-106 of the UCC; and
(C) deliver to the Agent evidence that all other action that the Agent may deem
reasonably necessary or desirable in order to perfect and protect the security
interest created by such Pledgor under this Agreement has been taken; and
 
(iii) if an Event of Default shall have occurred and be continuing, such Pledgor
will promptly execute and deliver, or otherwise authenticate, all further
instruments and documents, and take all further action that may be necessary or
desirable, and that the Agent may reasonably request, in order to perfect and
protect any pledge or security interest granted or purported to be granted by
such Pledgor hereunder or to enable the Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Pledgor (other
than the Pledged Equity referred to in Section 7(a)(ii)). Without limiting the
generality of the foregoing, each Pledgor will promptly with respect to
Collateral of such Pledgor: (A) if any such Collateral shall be evidenced by a
promissory note or other instrument, deliver and pledge to the Agent hereunder
such note or instrument duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Agent; (B) deliver and pledge to the Agent for benefit of the Secured
Parties certificates representing Security Collateral that constitutes
certificated securities, accompanied by undated stock or bond powers executed in
blank; (C) take all action necessary to ensure that the Agent has control of
Collateral consisting of investment property as provided in Section 9-106 of the
UCC; and (D) deliver to the Agent evidence that all other action that the Agent
may deem reasonably necessary or desirable in order to perfect and protect the
security interest created by such Pledgor under this Agreement has been taken.
 
8

--------------------------------------------------------------------------------


 
(b) Each Pledgor hereby authorizes the Agent to file one or more financing or
continuation statements in any jurisdiction and with any filing office, each
indicating the collateral that such financing statement covers (as described in
Exhibit B hereto), and amendments thereto, in each case without the signature of
such Pledgor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. Each Pledgor
ratifies its authorization for the Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.
 
(c) Each Pledgor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral of such Pledgor and
such other reports in connection with such Collateral as the Agent may
reasonably request, all in reasonable detail.
 
Section 8. Post-Closing Changes. No Pledgor will change its name, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Section 5(a) without first giving at least 15
days’ prior written notice to the Agent and taking all action required by the
Agent for the purpose of perfecting or protecting the security interest granted
by this Agreement. No Pledgor will become bound by a security agreement relating
to the Collateral that is authenticated by another Person (determined as
provided in Section 9-203(d) of the UCC) without giving the Agent 15 days’ prior
written notice thereof and taking all action reasonably required by the Agent to
ensure that the perfection and first priority nature of the Agent’s security
interest in the Collateral will be maintained. Each Pledgor will hold and
preserve its records relating to the Collateral and will permit representatives
of the Agent at any time during normal business hours to inspect and make
abstracts from such records and other documents. If the Pledgor does not have an
organizational identification number and later obtains one, it will forthwith
notify the Agent of such organizational identification number.
 
Section 9. Voting Rights; Dividends; Etc.(a) So long as no Default under
Section 6.01(e) of the Credit Agreement or an Event of Default shall have
occurred and be continuing:
 
(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Pledgor or any
part thereof for any purpose; provided however, that such Pledgor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral.
 
(ii) Each Pledgor shall be entitled to receive, retain and use any and all
Dividends and other distributions paid in respect of the Security Collateral of
such Pledgor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents.
 
9

--------------------------------------------------------------------------------


 
(iii) The Agent will execute and deliver (or cause to be executed and delivered)
to each Pledgor all such proxies and other instruments as such Pledgor may
reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the Dividends or other payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b) Upon the occurrence and during the continuance of a Default under
Section 6.01(e) of the Credit Agreement or an Event of Default:
 
(i) All rights of each Pledgor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 9(a)(i) shall, upon notice to such Pledgor by the
Agent, cease and (y) to receive the Dividends, interest and other distributions
that it would otherwise be authorized to receive and retain pursuant to
Section 9(a)(ii) shall upon notice to such Pledgor by the Agent, cease, and all
such rights shall thereupon become vested in the Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such Dividends,
interest and other distributions.
 
(ii) All Dividends, interest and other distributions that are received by any
Pledgor contrary to the provisions of paragraph (i) of this Section 9(b) shall
be received in trust for the benefit of the Agent, shall be segregated from
other funds of such Pledgor and shall be forthwith paid over to the Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
 
Section 10. Transfers and Other Liens; Additional Shares. (a) Each Pledgor
agrees that it will not (i) sell, assign or otherwise dispose of any of the
Collateral, other than sales, assignments and other dispositions of Collateral,
and options relating to Collateral, not prohibited under the terms of the Loan
Documents, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of such Pledgor except for the pledge, assignment and
security interest created under this Agreement or Permitted Liens.
 
(b) Each Pledgor agrees that it will (i) cause each issuer of the Pledged Equity
pledged by such Pledgor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Pledgor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities of each issuer of the Pledged Equity.
 
Section 11. Agent Appointed Attorney-in-Fact. Each Pledgor hereby irrevocably
appoints the Agent such Pledgor’s attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise,
from time to time, if an Event of Default shall have occurred and be continuing,
in the Agent’s discretion, to take any action and to execute any instrument that
the Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
 
10

--------------------------------------------------------------------------------


 
(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,
 
(b) to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and
 
(c) to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral.
 
Section 12. Agent May Perform. If any Pledgor fails to perform any agreement
contained herein, the Agent may, as the Agent deems necessary to protect the
security interest granted hereunder in the Collateral or to protect the value
thereof, but without any obligation to do so and without notice, itself perform,
or cause performance of, such agreement, and the expenses of the Agent incurred
in connection therewith shall be payable by such Pledgor under Section 14.
 
Section 13. Remedies. If any Event of Default shall have occurred and be
continuing:
 
(a) The Agent may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may: (i)  without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Agent may deem commercially reasonable; and (ii) exercise any and all
rights and remedies of any of the Pledgors under or in connection with the
Collateral, or otherwise in respect of the Collateral, including, without
limitation, those set forth in Section 9-607 of the UCC. Each Pledgor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Pledgor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
 
(b) Any cash held by or on behalf of the Agent and all cash proceeds received by
or on behalf of the Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Agent, be held by the Agent as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Agent pursuant
to Section 14) in whole or in part by the Agent for the ratable benefit of the
Secured Parties against, all or any part of the Secured Obligations, in the
following manner:
 
11

--------------------------------------------------------------------------------


 
(i) first, paid to the Agent for any amounts then owing to the Agent pursuant to
the Loan Documents; and
 
(ii) second, an amount equal to the remaining outstanding Secured Obligations
shall be paid to the Agent for the account of the Lenders.
 
Any surplus of such cash or cash proceeds held by or on the behalf of the Agent
and remaining after payment in full of all the Secured Obligations shall be paid
over to the applicable Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.
 
(c) Any amounts due and payable to the Lenders pursuant to Section 13(b) shall
be ratably (A) paid to the Lenders for any amounts then owing to them, in their
capacities as such, under the Loan Documents ratably in accordance with such
respective amounts then owing to such Lenders and (B) deposited as Collateral in
the L/C Cash Deposit Account up to an amount equal to 100% of the aggregate
Available Amount of all outstanding Letters of Credit in accordance with Section
6.02 of the Credit Agreement.
 
(d) For purposes of applying payments received in accordance with this Section
13, the Agent shall be entitled to rely upon the Agent for a determination of
the outstanding Secured Obligations owed to the Lenders.
 
(e) All payments received by any Pledgor in respect of the Collateral shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of such Pledgor and shall be forthwith paid over to the Agent in the same
form as so received (with any necessary indorsement).
 
(f) Notwithstanding anything to the contrary herein, this Agreement may be
enforced only by the action of the Agent acting upon the instructions of the
Required Lenders and no other Lender shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Agent or the holders of at least a majority of the
outstanding other Secured Obligations, as the case may be, for the benefit of
the Lenders upon the terms of this Agreement.
 
Section 14. Indemnity and Expenses. (a) Each Pledgor agrees to indemnify, defend
and save and hold harmless each Secured Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.
 
12

--------------------------------------------------------------------------------


 
(b) Each Pledgor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that the Agent may incur
in connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral of such Pledgor, (iii) the exercise or enforcement of any of
the rights of the Agent or the other Secured Parties hereunder or (iv) the
failure by such Pledgor to perform or observe any of the provisions hereof.
 
Section 15. Amendments; Waivers; Additional Pledgors; Etc.(a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Pledgor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Agent (and, in the case of any amendment of any
provision of this Agreement, each Pledgor), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Agent or any other Secured Party
to exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
 
(b) Upon the execution and delivery, or authentication, by any Person of a
pledge agreement supplement in substantially the form of Exhibit A hereto (each
a “Pledge Agreement Supplement”), (i) such Person shall be referred to as an
“Additional Pledgor” and shall be and become a Pledgor hereunder, and each
reference in this Agreement and the other Loan Documents to “Pledgor” shall also
mean and be a reference to such Additional Pledgor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Pledgor, and (ii) the
supplemental schedules I-III attached to each Pledge Agreement Supplement shall
be incorporated into and become a part of and supplement Schedules I-III,
respectively, hereto, and the Agent may attach such supplemental schedules to
such Schedules; and each reference to such Schedules shall mean and be a
reference to such Schedules as supplemented pursuant to each Pledge Agreement
Supplement.
 
Section 16. Notices, Etc.All notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier communication)
and mailed, telecopied or otherwise delivered or (ii) by electronic mail (if
electronic mail addresses are designated as provided below) confirmed
immediately in writing, in the case of the Borrower or the Agent, addressed to
it at its address specified in the Credit Agreement and, in the case of each
Pledgor other than the Borrower, addressed to it at its address set forth
opposite such Pledgor’s name on the signature pages hereto or on the signature
page to the Pledge Agreement Supplement pursuant to which it became a party
hereto; or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications shall, when mailed, telecopied, sent by electronic mail or
otherwise, be effective when deposited in the mails, telecopied, sent by
electronic mail and confirmed in writing, or otherwise delivered (or confirmed
by a signed receipt), respectively, addressed as aforesaid; except that notices
and other communications to the Agent shall not be effective until received by
the Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Pledge Agreement Supplement
or Schedule hereto shall be effective as delivery of an original executed
counterpart thereof.
 
13

--------------------------------------------------------------------------------


 
Section 17. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earlier of
(i) the termination of the Security Period and (ii) latest of (x) the payment in
full in cash of the Secured Obligations, (y) the Termination Date and (z) the
termination or expiration of all Letters of Credit or the provision of cash
collateral or other credit support therefor satisfactory to the applicable
Issuing Banks thereof, (b) be binding upon each Pledgor, its successors and
assigns and (c) inure, together with the rights and remedies of the Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, its participations in
any Letter of Credit, the Advances owing to it and the Note or Notes, if any,
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as provided in Section 9.07 of the Credit Agreement.
 
Section 18. Release; Termination. (a) Upon any sale, transfer or other
disposition of any item of Collateral of any Pledgor in accordance with the
terms of the Loan Documents, the Agent will, at such Pledgor’s expense, execute
and deliver to such Pledgor such documents as such Pledgor shall reasonably
request to evidence the release of such item of Collateral from the security
interest granted hereby; provided, however, that (i) at the time of such request
and such release no Event of Default shall have occurred and be continuing and
(ii) such Pledgor shall have delivered to the Agent, at least ten Business Days
(or such shorter period as is agreed to by the Agent) prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Agent and a certificate of such Pledgor to the effect that the
transaction is in compliance with the Loan Documents and as to such other
matters as the Agent may request.
 
(b) The Agent shall promptly release in accordance with Section 18(c) all the
Collateral upon the earlier of (i) the termination of the Security Period and
(ii) the latest of (x) the payment in full in cash of the Secured Obligations,
(y) the Termination Date and (z) the termination or expiration of all Letters of
Credit or the provision of cash collateral or other credit support therefor
satisfactory to the applicable Issuing Banks thereof, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Pledgor. Upon any such termination, the Agent will, at
the applicable Pledgor’s expense, executed and deliver to such Pledgor such
documents as such Pledgor shall reasonably request to evidence such termination.
 
(c) In furtherance of the undertaking set forth above in Section 18(b), the
Agent shall, upon the request of each Pledgor accompanied by a certificate of
the Chief Financial Officer, Treasurer or Controller of such Pledgor, upon which
the Agent may conclusively rely without independent verification, to the effect
that either (x) the Security Period has terminated or (y) all Secured
Obligations under the Credit Agreement and the other Loan Documents have been,
or will, concurrently with the release of the Collateral be, paid in full in
cash and all Commitments thereunder terminated (and if such Secured Obligations
have not previously been so paid, describing the source(s) of funds for such
repayment) and all Letters of Credit have terminated or expired (or cash
collateral or other credit support therefor satisfactory to the applicable
Issuing Banks thereof has been provided). If the Agent shall receive a
certificate of the type referred to in clause (y), the Agent shall deliver a
notice by registered mail to the Agent stating that the Agent will release such
Collateral only upon receipt from the Agent of instructions to do so.
 
14

--------------------------------------------------------------------------------


 
Section 19.  Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
Section 20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
Section 21. Amendment and Restatement. The Pledgors and the Secured Parties
intend to amend and restate this Agreement to secure obligations of the Borrower
to noteholders pursuant to certain indentures and notes to which the Borrower is
party. The Pledgors and the Secured Parties agree to negotiate in good faith the
terms of such amended and restated agreement.
 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 

        CHEMTURA CORPORATION  
   
   
    By      

--------------------------------------------------------------------------------

Title:    

        ANDEROL, INC.  
   
   
    By      

--------------------------------------------------------------------------------

Title:    

  Address for Notices:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          BIO-LAB, INC.  
   
   
    By      

--------------------------------------------------------------------------------

Title:    

  Address for Notices:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          CROMPTON HOLDING CORPORATION  
   
   
    By        

--------------------------------------------------------------------------------

Title:               Address for Notices:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

             

 

--------------------------------------------------------------------------------


 

        GREAT LAKES CHEMICAL CORPORATION  
   
   
    By      

--------------------------------------------------------------------------------

Title:    

  Address for Notices:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          KAUFMAN HOLDINGS CORPORATION  
   
   
    By        

--------------------------------------------------------------------------------

Title:               Address for Notices:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed by:               CITIBANK, N.A.                        
      By            Title:  

--------------------------------------------------------------------------------

                 